Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on 09 March 2021.

The application has been amended as follows: 
IN THE CLAIMS
Clam 1: line 12, “uniform, thin-plate shape” has been changed to --uniform plate shape”.
Claim 1: line 16, “a carrier elements” has been changed to --carrier elements--.
Claim 3: line 1, “ii” has been changed to --iii--.
Claim 3: line 3, “iii” has been changed to --iv--.
Claim 4: line 9, “uniform, thin-plate shape” has been changed to --uniform plate shape”.
Claim 4: line 15, “a carrier elements” has been changed to --carrier elements--.
Claim 13: line 1, “wherein the step of each” has been changed to --wherein in step iii) the fixing of each--.
Claim 14: lines 1-2, “wherein the step of fixing each” has been changed to --wherein in step iii) the fixing of each--.

Claim 17: line 1-2, “wherein the step of stretching each” has been changed to --wherein in step ii) the stretching of each--.
Claim 18: lines 1-2, “wherein the step of stretching each” has been changed to --wherein in step ii) the stretching of each--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
A method for fixing a fiber having a plurality of fiber Bragg grating sensor segments onto a  bearing configured to undergo changes in strain and/or temperature, comprising the steps of: i)_providing the bearing which has a circumferential outer surface, the circumferential outer surface defining a groove therearound,  ii) stretching each of a plurality of sections of the fiber such that each of the plurality of sections forms a separate one of the plurality of fiber Bragg grating sensor segments by a defined and calibrated preload into a preloaded condition, iii) fixing each of the plurality of sections of the fiber while in the preloaded condition on a separate one of a plurality of carrier elements such that each of the plurality of fiber Bragg grating sensor segments is on a separate carrier element each of the plurality of carrier elements comprising a one-piece element of uniform, thin-plate shape as taken along the circumferential outer surface of the bearing,  iv) fixing each of the plurality of carrier elements onto the bearing in a spaced apart fashion therealong such that each of the plurality of carrier elements is separate from the other of the plurality of carrier elements, each of the plurality of carrier elements having a concave inner surface located radially inwardly from the circumferential outer 

None of the prior art references disclose fixing each plurality of sections of the fiber to a one-piece carrier of uniform plate shape after stretching the sections of fiber.

Claim 4
a plurality of carrier elements, each of the plurality of carrier elements comprising a one-piece element of uniform plate shape as taken along the circumferential outer surface of the bearing ring, and wherein each of the plurality of fiber sections is fixed in a defined and preloaded condition on a separate one of the plurality of carrier elements, wherein the sensor arrangement is fixed to the bearing ring by fixing each of the plurality of carrier elements onto the bearing ring, wherein each of the plurality of carrier elements has a concave inner surface located radially inwardly from the circumferential outer surface of the bearing ring such that each of the plurality of carrier elements is at least partially located within the groove, and wherein each of the plurality of carrier elements is discretely spaced such that each of the plurality of fiber Bragg grating sensor segments is on a separate one of the plurality of carrier elements and such that each of the plurality of carrier elements is separate from the other of the plurality of carrier elements.

None of the prior art references disclose the combination of features together including the shape of the carrier elements, the preloading on the one-piece carrier elements, and each of the plurality of carrier elements is discretely spaced such that each of the plurality of fiber Bragg grating sensor segments is on a separate one of the plurality of carrier elements and such that each of the plurality of carrier elements is separate from the other of the plurality of carrier elements.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656